—In an action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Queens County (Thomas, J.), dated September 22, 1997, which denied his motion for summary judgment dismissing the complaint on the ground that the plaintiff did not sustain a serious injury as defined by Insurance Law § 5102 (d).
Ordered that the order is affirmed, with costs.
The Supreme Court properly denied the defendant’s motion for summary judgment. Although the defendant established a prima facie case that the plaintiff did not sustain a serious injury (see, Gaddy v Eyler, 79 NY2d 955), the affidavit of the plaintiff’s treating chiropractor stating, inter alia, that she suffers from objectively measured, specifically quantified restrictions of motion of her cervical and lumbosacral spine was sufficient to raise a triable question of fact as to whether she suffered a serious injury (see, Lopez v Senatore, 65 NY2d 1017; Fitzpatrick v Spottiswood, 243 AD2d 676; Moore v Tappen, 242 AD2d 526; Wolfram v Vassilou, 239 AD2d 340; Carucci v Tzimopoulos, 238 AD2d 459; Grullon v Chang Ok Chu, 240 AD2d 367). Mangano, P. J., Miller, Pizzuto and Krausman, JJ., concur.